Exhibit 10.2
STOCK OPTION AWARD AGREEMENT
(EXECUTIVE)
THIS AGREEMENT CONSTITUTES PART OF THE PROSPECTUS COVERING SECURITIES REGISTERED
UNDER THE SECURITIES ACT OF 1933.
     THIS STOCK OPTION AWARD AGREEMENT (hereinafter, the “Agreement”) is made as
of this       day of             ,      , by and between Goodrich Corporation, a
New York corporation (the “Company”), and                  (the “Optionee”). For
the purposes of this Agreement, all capitalized terms not defined herein shall
have the meanings ascribed thereto under the terms of the Goodrich Corporation
2001 Equity Compensation Plan (as amended, the “Plan”), unless otherwise noted.
     WHEREAS, Optionee is employed by the Company or its subsidiaries, as
defined in the Plan; and
     WHEREAS, the Company wishes to grant to Optionee an award of stock options
under the Plan, subject to the conditions and restrictions set forth in the Plan
and this Agreement.
     NOW THEREFORE, in consideration of the mutual covenants contained in this
agreement, the parties agree as follows:
     1. Grant of Options. The Committee has granted to Optionee as of ______
(the “Grant Date”), ______ options to purchase shares of common stock, par value
$5.00 per share, of the Company (“Common Stock”), upon the terms and conditions
set forth in this Agreement and the Plan. The options granted under this
Agreement are intended to be non-statutory stock options.
     2. Exercise Price. The exercise price of the shares of Common Stock covered
by the option shall be ______ per share. This option price represents 100% of
the Fair Market Value of the Common Stock on the date of grant, as calculated
under the Plan.
     3. Term of Option. The term of the options shall be ten (10) years from the
date hereof, subject to earlier termination as provided in Section 5. The date
which is ten (10) years after the Grant Date shall be termed the “Expiration
Date”.
     4. Vesting of Options. The options granted hereunder will be deemed vested
upon Optionee’s continued employment with the Company or one of the Company’s
subsidiaries on the dates set forth in the following schedule:

     
One (1) year from the Grant Date hereof
  33 1/3% of the options
Two (2) years from the Grant Date hereof
  66 2/3% of the options
Three (3) years from the Grant Date hereof
  100% of the options

     5. Restrictions on Certain Terminations and Post-Employment Exercise of
Options.
     (a) Subject to the provisions of Section 5(c) hereof, if Optionee’s
employment with the Company (which, for purposes of this Section 5, includes any
subsidiary of the Company) terminates prior

 



--------------------------------------------------------------------------------



 



to the Expiration Date, and at such time the Optionee is eligible for retirement
at the Normal Retirement Date, as defined in the Goodrich Corporation Employees’
Pension Plan (or would be eligible for retirement at the Normal Retirement Date
under such plan if Optionee was a participant in such plan) in effect at the
time of Optionee’s termination of employment, then all unvested options shall
vest immediately upon such termination and Optionee’s privilege to purchase
shares may be exercised by Optionee at any time but in no event later than
either the date which is five (5) years after the date Optionee’s employment
with the Company terminates or the Expiration Date, whichever occurs first, and
thereafter shall terminate.
     (b) Subject to the provisions of Section 5(c) hereof, if Optionee’s
employment with the Company terminates prior to the Expiration Date and at such
time Optionee does not satisfy the requirement set forth in Section 5(a) hereof,
but (i) Optionee is at least 62 years old and (ii) Optionee has at least five
(5) years of service with the Company, then all unvested options shall continue
to vest in accordance with Section 4 hereof (provided that the requirement of
Optionee’s continued employment set forth in Section 4 will no longer apply).
Optionee’s privilege to purchase shares may be exercised by Optionee at any time
but, (i) with respect to options that were vested at the time Optionee’s
employment terminated, such options must be exercised no later than either the
date that is five (5) years after the date Optionee’s employment with the
Company terminates or the Expiration Date, whichever occurs first, and
thereafter shall terminate, and (ii) with respect to options that were not
vested at the time Optionee’s employment terminates, such options must be
exercised no later than either the date that is five (5) years after the date
such portion of the option vests pursuant to Section 4 hereof or the Expiration
Date, whichever occurs first, and thereafter shall terminate.
     (c) If after the Grant Date but prior to the end of the calendar year in
which the Grant Date occurs, and prior to the vesting of any such options,
Optionee’s employment with the Company terminates for any reason (other than
permanent and total disability as provided in Section 5(d) or death as provided
in Section 5(e)), then the number of options awarded under this Agreement shall
be reduced, as of the date immediately preceding such date of termination, by
multiplying the number of options granted pursuant to Section 1 hereof by a
fraction, the numerator of which shall be the number of full or partial months
of employment that Optionee has completed with the Company between the Grant
Date and the date of termination, and the denominator shall be the number of
full or partial months between the Grant Date and the end of the calendar year
in which the Grant Date occurs.
     If Optionee’s employment with the Company terminates prior to the
Expiration Date, and at such time (i) the Optionee is at least 55 years old but
less than 62 years old and (ii) the Optionee has at least five (5) years of
service with the Company, then the vesting of all options shall be suspended for
a six-month period following the date of the Optionee’s termination, during
which time the Committee shall have the opportunity to make one of the following
determinations:
          (1) The Optionee, directly, indirectly, or otherwise, has entered into
a transaction such that the Optionee owns, manages, operates, controls, serves
as a consultant to, becomes employed by, participates in, or becomes connected,
in any manner, with the ownership management, operation, or control of any
business that competes with the Company or any of its affiliates, as determined
by the Committee in its sole discretion.
          (2) The Optionee did not give the Company timely notification of the
Optionee’s termination of employment so as to allow the Company appropriate time
for orderly succession.

2



--------------------------------------------------------------------------------



 



          (3) The Optionee, during the term of the Optionee’s employment with
the Company, engaged in “financial malfeasance” which, for purposes of this
Agreement, includes (i) any act of dishonesty by the Optionee resulting, or
intended to result, directly or indirectly, in gain or personal enrichment at
the expense of, or to the detriment of, the Company or (ii) any fraudulent or
intentional misconduct of Optionee that contributes, directly or indirectly, to
a material misstatement of the financial performance of the Company, including
any material misstatement of earnings, revenues, gains, or expenses.
          If the Committee makes one or more of the above determinations, any
stock options that were not vested as of the date of Optionee’s termination of
employment will be cancelled. If the Committee does not make any of the above
determinations, all unvested options shall continue to vest in accordance with
Section 4 hereof (provided that the requirement of Optionee’s continued
employment set forth in Section 4 will no longer apply) and vesting credit shall
be given for the period during which vesting was suspended. Optionee’s privilege
to purchase shares may be exercised by Optionee at any time but, (i) with
respect to options that were vested at the time Optionee’s employment
terminated, such options must be exercised no later than either the date that is
five (5) years after the date Optionee’s employment with the Company terminates
or the Expiration Date, whichever occurs first, and thereafter shall terminate,
and (ii) with respect to options that were not vested at the time Optionee’s
employment terminates, such options must be exercised no later than either the
date that is five (5) years after the date such portion of the option vests
pursuant to Section 4 hereof or the Expiration Date, whichever occurs first, and
thereafter shall terminate.
     (d) Notwithstanding any provisions of this Agreement to the contrary, if
Optionee’s employment with the Company terminates prior to the Expiration Date
by reason of permanent and total disability, then all unvested options shall
vest immediately upon such termination and Optionee’s privilege to purchase
shares may be exercised by Optionee at any time but in no event later than
either the date which is five (5) years after the date Optionee’s employment
terminates or the Expiration Date, whichever occurs first, and thereafter shall
terminate.
     (e) Notwithstanding any provisions of this Agreement to the contrary, if
Optionee’s employment with the Company terminates prior to the Expiration Date
by reason of death, then all unvested options shall vest immediately upon such
termination and Optionee’s privilege to purchase shares may be exercised by
Optionee’s beneficiary (as defined under Section 8) at any time but in no event
later than either the date that is five (5) years after the date Optionee’s
employment terminates or the Expiration Date, whichever occurs first, and
thereafter shall terminate.
     (f) If Optionee’s employment with the Company terminates for any reason
other than death or permanent and total disability or at a time when Optionee is
not eligible for retirement, in each case as referred to above in Sections 5
(a)-(e), then Optionee’s privilege to purchase shares pursuant to options that
are vested as of the date of termination may be exercised by Optionee at any
time within ninety (90) days of the termination of Optionee’s employment, but in
no event later than the Expiration Date, and thereafter shall terminate. All
options that are not vested as of the date of termination shall be cancelled as
of such date.
     (g) In the event of a Change in Control, the options granted under this
Agreement shall vest immediately upon such Change in Control and shall remain
exercisable by Optionee until the earlier of (i) the date two years after the
Change in Control effective date or (ii) the Expiration Date.

3



--------------------------------------------------------------------------------



 



     (h) Notwithstanding any provisions of this Agreement to the contrary, if
Optionee’s employment with the Company or any of its subsidiaries is terminated
for Cause, as defined herein, the Committee may, in its sole discretion,
immediately terminate the options granted under this Agreement that have not yet
become vested as of any date prior to the date of such termination. For the
purpose of this Agreement, “Cause” shall mean a termination of employment by the
Company due to (i) the violation by the Optionee of any rule, regulation, or
policy of the Company, including the Company’s Business Code of Conduct;
(ii) the failure by the Optionee to meet any requirement reasonably imposed upon
such employee by the Company as a condition of continued employment; (iii) the
violation by the Optionee of any Federal, State or local law or regulation;
(iv) the commission by the Optionee of an act of fraud, theft, misappropriation
of funds, dishonesty, bad faith or disloyalty; (v) the failure by the Optionee
to perform consistently the duties of the position held by such employee in a
manner which satisfies the expectations of the Company after such Optionee has
been provided written notice of performance deficiencies and a reasonable
opportunity to correct those deficiencies; or (vi) the dereliction or neglect by
the Optionee in the performance of such employee’s job duties.
     6. Method of Exercising Option. The option hereby granted may be exercised
at any time as to all or any of the shares then purchasable in accordance with
this Agreement by payment in full therefor, at the corporate offices of the
Company, either in (a) cash (including check, bank draft money order, or wire
transfer) or (b) by delivering Common Stock owned of record by Optionee, or a
combination of cash and Common Stock owned of record by Optionee. The fair
market value of the Common Stock so delivered shall be the arithmetic mean of
the high and low price of the Common Stock on the New York Stock
Exchange-Composite Transactions listing on the exercise date (as of 4:00 p.m.
Eastern Time). The utilization of Common Stock to pay all or any part of the
option price shall be subject to any rules and conditions issued by the Board or
the Committee. Upon receipt of such payment and payment of any required
withholding taxes, the Company will issue, sell, and deliver fully paid and
nonassessable shares of Common Stock in the amount for which payment is so made.
As soon as practicable after such payment, the Company shall either transfer
physical possession of a certificate or certificates representing the shares of
Common Stock so purchased or provide for book entry transfer of such shares to
the Optionee.
     7. Optionee’s Alternative to Exercising Options.
     (a) In the event of a Change in Control, and as an alternative to the
exercise provisions contained above, Optionee may, under certain limited
conditions hereinafter set forth, elect to surrender and terminate the option
granted herein as to all or any of the shares then purchasable in accordance
with this Agreement and receive cash from the Company.
     (b) A written application containing an election to exercise this Section 7
alternative must be submitted to the Secretary of the Company, or his or her
designee, during the period that commences on the date on which a Change in
Control occurs and ends on the 60th day thereafter.
     (c) The amount of cash paid upon exercise of this Section 7 alternative
shall equal the total number of option shares surrendered multiplied by the
amount by which the fair market value of a share of the Company’s Common Stock
on the date of exercise exceeds the option price. The fair market value of
Common Stock, for purposes of this paragraph, shall be the arithmetic mean of
the high and low prices of the Common Stock as reported on the New York Stock
Exchange-Composite Transactions listing (or

4



--------------------------------------------------------------------------------



 



similar report) on the exercise date (as of 4:00 p.m. Eastern Time) as
determined in this Section 7(c), or, if no sale was made on such date, then on
the next preceding day on which a sale was made.
     (d) This Section 7 alternative shall not be available more than six months
after (i) Optionee’s retirement from the Company or one of its subsidiaries, or
(ii) Optionee ceases to be considered an “executive officer” of the Company and
therefore subject to Section 16(b) of the Exchange Act.
     8. Assignability/Beneficiary. The rights of Optionee, contingent or
otherwise, in the options cannot and shall not be sold, assigned or pledged or
otherwise transferred or encumbered other than by will or by the laws of descent
and distribution. Optionee may designate a beneficiary or beneficiaries to
exercise any rights or receive any benefits that are due under Section 5(f)
following Optionee’s death. To be effective, such designation must be made in
accordance with such rules and on such form as prescribed by the Company’s
corporate compensation group for such purpose the completed form must be
received by the Company’s corporate compensation group or its designee before
Optionee’s death. If Optionee fails to designate a beneficiary, or if no
designated beneficiary survives Optionee’s death, Optionee’s estate shall be
deemed Optionee’s beneficiary.
     9. Rights as a Shareholder. Neither Optionee nor his/her beneficiary or
legal representative shall be, or have any rights of, a shareholder of the
Company or have any right to notice of meetings of shareholders or of any other
proceedings of the Company prior to the transfer of shares to such Optionee
pursuant to the exercise of an option.
     10. Changes in Capital Structure. The number of options covered by this
Agreement and the exercise price thereof will be adjusted appropriately in the
event of any stock split, stock dividend, combination of shares, merger,
consolidation, reorganization, or other change in the nature of the shares of
Common Stock in the same manner in which other outstanding shares of Common
Stock not subject to the Plan are adjusted.
     11. Governing Law. The grant and exercise of this option is subject to the
condition that this option, together with any other options granted on the Grant
Date, will conform with any applicable provisions of any State or Federal law or
regulation in force either at the time of grant of the option or the exercise
thereof. The Committee and the Board reserve the right pursuant to the condition
mentioned in this Section 11 to terminate all or a portion of this option if, in
the opinion of the Committee and the Board, this option or the exercise thereof
does not conform with any such applicable State or Federal law or regulation and
such nonconformance shall cause material harm to the Company.
     This option shall not be exercisable if such exercise would violate:

  (a)   Any applicable State securities law;     (b)   Any applicable
registration or other requirements under the Securities Act of 1933, as amended
(the “Act”), the Securities Exchange Act of 1934, as amended, or applicable
listing requirements of any stock exchange; or     (c)   Any applicable legal
requirement of any other governmental authority.

5



--------------------------------------------------------------------------------



 



     The Company agrees to make reasonable efforts to comply with the foregoing
laws and requirements so as to permit the exercise of this option. Furthermore,
if a registration statement with respect to the shares to be issued upon the
exercise of this option is not in effect or if counsel for the Company deems it
necessary or desirable in order to avoid possible violation of the Act, the
Company may require, as a condition to its issuance and delivery of certificates
for the shares, the delivery to the Company of a commitment in writing by the
person exercising the option that at the time of such exercise it is such
person’s intention to acquire such shares for such person’s own account for
investment only and not with a view to, or for resale in connection with, the
distribution thereof; that such person understands the shares may be “restricted
securities” as defined in Rule 144 of the Securities and Exchange Commission;
and that any resale, transfer or other disposition of such shares will be
accomplished only in compliance with Rule 144, the Act, or the other rules and
regulations thereunder. The Company may place on the certificates evidencing
such shares an appropriate legend reflecting the aforesaid commitment and the
Company may refuse to permit transfer of such certificates until it has been
furnished evidence satisfactory to it that no violation of the Act or the rules
and regulations thereunder would be involved in such transfer.
     This Agreement is to be governed by the laws of the State of New York,
without regard to conflicts of laws principles thereof.
     12. Tax Reporting and Withholding. Optionee’s ability to exercise
Optionee’s options and to receive the benefits of such exercise is contingent
upon Optionee’s agreement that Optionee will remit to the Company any taxes that
the Company is required by law to collect from Optionee. The Company reserves
the right to deduct from the total number of shares purchased by Optionee
pursuant to the exercise of the options the number of shares the fair market
value (as defined in Section 6 hereof) of which equals any tax withholding
obligation that the Company has upon Optionee’s exercise of the option. The
Company also reserves the right to require that any such taxes be remitted to
the Company from the proceeds of the sale of any stock acquired by Optionee
through exercise of the option by any stock broker effecting such sale. The
Company and its subsidiaries reserve the right to report such income in
connection with the exercise of this option as they determine in their sole
discretion to be appropriate under applicable laws.
     13. Continued Employment. Nothing contained herein shall be construed as
conferring upon the Optionee the right to continue in the employ of the Company
or any of its subsidiaries as an executive or in any other capacity.
     14. Parties to Agreement. This Agreement and the terms and conditions
herein set forth are subject in all respects to the terms and conditions of the
Plan, which are controlling. All decisions or interpretations of the Board and
of the Committee shall be binding and conclusive upon Optionee or upon
Optionee’s executors or administrators or beneficiary upon any question arising
hereunder or under the Plan. This Agreement will constitute an agreement between
the Company and the Optionee as of the date first above written, which shall
bind and inure to the benefit of their respective executors, administrators,
beneficiaries, successors and assigns.
     15. Modification. No change, termination, waiver or modification of this
Agreement will be valid unless in writing and signed by all of the parties to
this Agreement.
     16. Consent to Jurisdiction. Optionee hereby consents to the jurisdiction
of any State or Federal court located in the county in which the principal
executive office of the Company is then located

6



--------------------------------------------------------------------------------



 



for purposes of the enforcement of this Agreement and waives personal service of
any and all process upon Optionee. The Optionee waives any objection to venue of
any action instituted under this Agreement.
     17. Notices. All notices, designations, consents, offers or any other
communications provided for in this Agreement must be given in writing,
personally delivered, or by facsimile transmission with an appropriate written
confirmation of receipt, by nationally recognized overnight courier or by U.S.
mail. Notice to the Company is to be addressed to its then principal office.
Notice to the Optionee or any transferee is to be addressed to his/her/its
respective address as it appears in the records of the Company, or to such other
address as may be designated by the receiving party by notice in writing to the
Secretary of the Company.
     18. Further Assurances. At any time, and from time to time after executing
this Agreement, the Optionee will execute such additional instruments and take
such actions as may be reasonably requested by the Company to confirm or perfect
or otherwise to carry out the intent and purpose of this Agreement.
     19. Provisions Severable. If any provision of this Agreement is invalid or
unenforceable, it shall not affect the other provisions, and this Agreement
shall remain in effect as though the invalid or unenforceable provisions were
omitted. Upon a determination that any term or other provision is invalid or
unenforceable, the Company shall in good faith modify this Agreement so as to
effect the original intent of the parties as closely as possible.
     20. Exemption From Liability. Neither the Company, any subsidiary, the
Board, the Committee, nor any of their delegates shall be held liable for any
taxes, penalties, or other monetary amounts owed by Optionee, his executors,
administrators, or beneficiaries, or any other person, as a result of the grant,
modification, amendment, or exercise of an option, or the adoption,
modification, amendment, or administration of the Plan.
     21. Captions. Captions herein are for convenience of reference only and
shall not be considered in construing this Agreement.
     22. Entire Agreement. This Agreement represents the parties’ entire
understanding and agreement with respect to the issuance of the option, and each
of the parties acknowledges that it has not made any, and makes no promises,
representations or undertakings, other than those expressly set forth or
referred to therein.
     IN WITNESS WHEREOF, the parties agree to the terms and conditions stated
herein by signing and returning to the Company the attached copy hereof.

           

GOODRICH CORPORATION
      By:           Vice President             

     
Accepted by:
   
 
   
 
(Optionee’s name)
   

7